Title: [Notes for an Oration at Braintree, Spring 1772.]
From: Adams, John
To: 


       The Origin, the Nature, the Principles and the Ends of Government, in all Ages, the ignorant as well as the enlightened, and in all Nations, the barbarous as well as civilized, have employed the Wits of ingenious Men.
       The Magi, the Mufti, the Bramins, and Brachmans, Mandarines, Rabbies, Philosophers, Divines, Schoolmen, Hermits, Legislators, Politicians, Lawyers, have made these the subjects of their Enquiries and Reasonings. There is nothing too absurd, nothing too enthusiastical or superstitious, nothing too wild or whimsical, nothing too prophane or impious, to be found among such Thinkers, upon such Subjects. Any Thing which subtelty could investigate or imagination conceive, would serve for an Hypothesis, to support a System, excepting only what alone can support the System of Truth—Nature, and Experience.
       The Science of Government, like all other Sciences, is best pursued by Observation And Experiment—Remark the Phenomina of Nature, and from these deduce the Principles and Ends of Government.
       Men are the Objects of this Science, as much as Air, Fire, Earth and Water, are the Objects of Phylosophy, Points, Lines, Surfaces and Solids of Geometry, or the Sun, Moon and Stars of Astronomy. Human Nature therefore and human Life must be carefully observed and studied. Here we should spread before Us a Map of Man—view him in different Soils and Climates, in different Nations and Countries, under different Religions and Customs, in Barbarity and Civility, in a State of Ignorance and enlightened with Knowledge, in Slavery and in freedom, in Infancy and Age.
       He will be found, a rational, sensible and social Animal, in all. The Instinct of Nature impells him to Society, and Society causes the Necessity of Government.
       Government is nothing more than the combined Force of Society, or the united Power of the Multitude, for the Peace, Order, Safety, Good and Happiness of the People, who compose the Society. There is no King or Queen Bee distinguished from all others, by Size or Figure, or beauty and Variety of Colours, in the human Hive. No Man has yet produced any Revelation from Heaven in his favour, any divine Communication to govern his fellow Men. Nature throws us all into the World equall and alike.
       Nor has any Form of Government the Honour of a divine original or Appointment. The Author of Nature has left it wholly in the Choice of the People, to make what mutual Covenants, to erect what Kind of Governments, and to exalt what Persons they please to power and dignities, for their own Ease, Convenience and Happiness.
       Government being according to my Definition the collected Strength of all for the general Good of all, Legislators have devised a Great Variety of forms in which this Strength may be arranged.
       There are only Three simple Forms of Government.
       When the whole Power of the Society is lodged in the Hands of the whole Society, the Government is called a Democracy, or the Rule of the Many.
       When the Sovereignty, or Supreme Power is placed in the Hands of a few great, rich, wise Men, the Government is an Aristocracy, or the Rule of the few.
       When the absolute Power of the Community is entrusted to the Discretion of a single Person, the Government is called a Monarchy, or the Rule of one, in this Case the whole Legislative and Executive Power is in the Breast of one Man.
       There are however two other Kinds of Monarchies. One is when the supreme Power is not in a single Person but in the Laws, the Administration being committed solely to the Prince.
       Another Kind is a limited Monarchy, where the Nobles or the Commons or both have a Check upon all the Acts of Legislation of the Prince.
       There is an indefinite Variety of other Forms of Government, occasioned by different Combinations of the Powers of Society, and different Intermixtures of these Forms of Government, one with another.
       The best Governments of the World have been mixed.
       The Republics of Greece, Rome, Carthage, were all mixed Governments. The English, Dutch and Swiss, enjoy the Advantages of mixed Governments at this Day.
       Sometimes Kings have courted the People in Opposition to the Nobles. At other Times the Nobles have united with the People in Opposition to Kings. But Kings and Nobles have much oftener combined together, to crush, to humble and to Fleece the People.
       But this is an unalterable Truth, that the People can never be enslaved but by their own Tameness, Pusillanimity, Sloth or Corruption.
       They may be deceived, and their Symplicity, Ignorance, and Docility render them frequently liable to deception. And of this, the aspiring, designing, ambitious few are very sensible. He is the Statesman qualifyed by Nature to scatter Ruin and Destruction in his Path who by deceiving a Nation can render Despotism desirable in their Eyes and make himself popular in Undoing.
       The Preservation of Liberty depends upon the intellectual and moral Character of the People. As long as Knowledge and Virtue are diffused generally among the Body of a Nation, it is impossible they should be enslaved. This can be brought to pass only by debasing their Understandings, or by corrupting their Hearts.
       What is the Tendency of the late Innovations? The Severity, the Cruelty of the late Revenue Laws, and the Terrors of the formidable Engine, contrived to execute them, the Court of Admiralty? Is not the natural and necessary Tendency of these Innovations, to introduce dark Intrigues, Insincerity, Simulation, Bribery and Perjury, among Custom house officers, Merchants, Masters, Mariners and their Servants?
       What is the Tendency, what has been the Effect of introducing a standing Army into our Metropolis? Have we not seen horrid Rancour, furious Violence, infernal Cruelty, shocking Impiety and Profanation, and shameless, abandoned Debauchery, running down the Streets like a Stream?
       Liberty, under every conceivable Form of Government is always in Danger. It is so even under a simple, or perfect Democracy, more so under a mixed Government, like the Republic of Rome, and still more so under a limited Monarchy.
       Ambition is one of the more ungovernable Passions of the human Heart. The Love of Power, is insatiable and uncontroulable.
       Even in the simple Democracies of ancient Greece, Jealous as they were of Power, even their Ostracism could not always preserve them from the grasping Desires and Designs, from the overbearing Popularity, of their great Men.
       Even Rome, in her wisest and most virtuous Period, from the Expulsion of her Kings to the Overthrow of the Commonwealth, was always in Danger from the Power of some and the Turbulence, Faction and Popularity of others.
       There is Danger from all Men. The only Maxim of a free Government, ought to be to trust no Man living, with Power to endanger the public Liberty.
       In England, the common Rout to Power has been by making clamorous Professions of Patriotism, in early Life, to secure a great Popularity, and to ride upon that Popularity, into the highest Offices of State, and after they have arrived there, they have been generally found, as little zealous to preserve the Constitution, as their Predecessors whom they have hunted down.
       The Earl of Strafford, in early Life, was a mighty Patriot and Anti-courtier.
       Sir Robert Walpole. Commited to the Tower the Father of Corruption.
       Harley also, a great and bold Advocate for the Constitution and Liberties of his Country.
       But I need not go to Greece or to Rome, or to Britain for Examples. There are Persons now living in this Province, who for a long Course of their younger Years, professed and were believed to be the Guardian Angells of our civil and Religious Liberties, whose latter Conduct, since they have climbed up by Popularity to Power, has exhibited as great a Contrast to their former Professions and Principles, as ever was seen in a Strafford, an Harley, or a Walpole.
       Be upon your Guard then, my Countrymen.
       We see, by the Sketches I have given you, that all the great Kingdoms of Europe have once been free. But that they have lost their Liberties, by the Ignorance, the Weakness, the Inconstancy, and Disunion of the People. Let Us guard against these dangers, let us be firm and stable, as wise as Serpents and as harmless as Doves, but as daring and intrepid as Heroes. Let Us cherish the Means of Knowl­edge—our schools and Colledges—let Us cherish our Militia, and encourage military Discipline and skill.
       The English Nation have been more fortunate than France, Spain, or any other—for the Barons, the Grandees, the Nobles, instead of uniting with the Crown, to suppress the People, united with the People, and struggled vs. the Crown, untill they obtained the great Charter, which was but a Restoration and Confirmation of the Laws and Constitution of our Saxon King Edward the Confessor.
       Liberty depends upon an exact Ballance, a nice Counterpoise of all the Powers of the state.
       When the Popular Power becomes grasping, and eager after Augmentation, or for Amplification, beyond its proper Weight, or Line, it becomes as dangerous as any other. Sweeden is an Example.
       The Independency of the Governor, his Salary granted by the Crown, out of a Revenue extorted from this People.
       The Refusal of the Governor to consent to any Act for granting a Salary to the Agent, unless chosen by the 3 Branches of the General Court.
       The Instruction to the Governor, not to consent to any Tax Bill unless certain Crown Officers are exempted.
       The Multiplication of Offices and Officers among Us.
       The Revenue, arising from Duties upon Tea, Sugar, Molasses and other Articles, &c.
       It is the popular Power, the democraticall Branch of our Constitution that is invaded.
       If King, Lords and Commons, can make Laws to bind Us in all Cases whatsoever, The People here will have no Influence, no Check, no Power, no Controul, no Negative.
       And the Government we are under, instead of being a mixture of Monarchy, Aristocracy and Democracy, will be a Mixture only of Monarchy and Aristocracy. For the Lords and Commons may be considered equally with Regard to Us as Nobles, as the few, as Aristocratical Grandees, independent of Us the People, uninfluenced by Us, having no fear of Us, nor Love for Us.
       Wise and free Nations have made it their Rule, never to vote their Donations of Money to their Kings to enable them to carry on the Affairs of Government, untill they had Opportunities to examine the State of the Nation, and to remonstrate against Grievances and demand and obtain the Redress of them. This was the Maxim in France, Spain, Sweeden, Denmark, Poland, while those Nations were free. What Opportunities then shall we in this Province have to demand and obtain the Redress of Grievances, if our Governors and Judges and other Officers and Magistrates are to be supported by the Ministry, without the Gifts of the People.—Consider the Case of Barbadoes and Virginia. Their Governors have been made independent by the imprudent shortsighted Acts of their own Assemblies. What is the Consequence.
      